Citation Nr: 1138858	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  06-03 670A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for posttraumatic stress disorder.


REPRESENTATION

Appellant represented by:	Nat'l Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant; Appellant's Spouse


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The appellant served on active duty from September 1967 to May 1969.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The above captioned issue is remanded to the RO via the Appeals Management Center, in Washington, DC.


REMAND

In August 2006, the Board remanded the appellant's claim of entitlement to an evaluation in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) for further development to include scheduling the appellant for a VA examination; obtaining relevant treatment reports generated during the course of the appeal; and obtaining a complete May 2006 private evaluation report from A&W Psychology Services, which was missing a page.

In January 2007, the appellant underwent a VA examination to determine the then current severity of the appellant's PTSD.  Additionally, in June 2007, the appellant submitted a complete version of the May 2006 A&W Psychology Services evaluation.

In June 2007, the appellant's representative stated that the appellant was receiving benefits from the Social Security Administration (SSA) and that these benefits were awarded, in part, due to his PTSD.  While the evidence of record includes an award letter from SSA, dated May 18, 2004, the medical evidence underpinning the award has not been associated with the appellant's claims file.  When VA is put on notice prior to the issuance of a final decision of the possible existence of certain records and their relevance, the Board must seek to obtain those records before proceeding with the appeal.  Baker v. West, 11 Vet. App. 163, 169 (1998); Hayes (Gerald) v. Brown, 9 Vet. App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  As such, the RO must attempt to obtain these records.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the appellant to provide him an opportunity to identify all VA and non-VA medical providers who have treated him for PTSD since August 2006.  The RO must then obtain copies of any identified treatment records that are not already in the claims file.  

2.  The RO must obtain all of the appellant's records from SSA.  Once obtained, the records must be associated with the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  

3.  If, after making reasonable efforts to obtain records the RO is unable to secure same, the RO must notify the appellant and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claim.  The appellant and his representative must then be given an opportunity to respond.

4.  Once the above actions have been completed, the RO must re-adjudicate the appellant's claim on appeal, taking into consideration any newly acquired evidence.  If the benefit remains denied, a supplemental statement of the case must be provided to the appellant and his representative.  After the appellant and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the appellant until he receives further notice; however, he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2008).

